Citation Nr: 0915630	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include seizures and memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1980 to January 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco Texas.  

The appeal was remanded for additional development in 
November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2007 remand, the Board directed that the AOJ 
obtain records of a reported hospitalization in service.  
According to the Veteran, he was hit with a refueling hose 
during service, and he was hospitalized for this injury.  The 
Board's review of the record subsequent to the November 2007 
remand does not disclose that in-service hospitalization 
records were sought from the appropriate service department.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, remand is required so that 
the development specified in the November 2007 may be 
completed.  Accordingly, the case is REMANDED for the 
following action:

1.  Obtain service hospitalization 
records showing any hospitalization for a 
head injury.  The AOJ should request all 
admission records, hospital summaries, 
and nurse notes.  If no records are 
available, a negative response should be 
obtained and associated with the claims 
file.  Any records obtained should be 
associated with the claims file.

2.  If additional records pertaining to 
hospitalization for a head injury are 
obtained, the Veteran should be scheduled 
for a VA neurological examination to 
determine whether he has residuals of an 
in-service head injury.  Upon examination 
and review of the claims file, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent) that the Veteran 
has head injury residuals to include 
seizures and memory loss, and if so, 
whether such are related to service.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim 
remains denied, the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




